 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          UNITED STATES OF AMERICA,                    CASE NO. C12-1282 JLR

11                               Plaintiff,              ORDER SCHEDULING STATUS
                   v.                                    CONFERENCE
12
            CITY OF SEATTLE,
13
                                 Defendant.
14

15          The court hereby SCHEDULES a status conference for Wednesday, May 15,

16   2019, at 11:00 a.m., to address the issues the court raised in its order to show cause (OSC

17   //

18   //

19   //

20   //

21   //

22   //


     ORDER - 1
 1   (Dkt. # 504)) and the parties’ and the Community Police Commission’s responses to that

 2   order.

 3            Dated this 19th day of April, 2019.

 4

 5                                                  A
                                                    JAMES L. ROBART
 6
                                                    United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
